EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 11 February 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mitesh Mehta on 4 May 2022.
The application has been amended as follows: 
In the Claims:
In claim 1, lines 12 & 13, “at least some” has been rewritten as --a first plurality of--; line 14, “at least some” has been rewritten as --a second plurality of--; line 20, --first-- has been inserted prior to “electrical”; line 22, “in at least some sections” has been deleted.
In claim 10, line 2, “at least one coaxial connector” has been rewritten as --at least two coaxial connectors--.
In claim 12, line 2, “a” has been rewritten as --the respective--.
In claim 14, line 4, --a first pair of-- has been inserted prior to “coaxial”; line 8, --first-- has been inserted prior to “longitudinal”; line 13, --a second pair of-- has been inserted prior to “coaxial”; line 18, --second-- has been inserted prior to “longitudinal”.
Claims 1, 5-13; 14, 15 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A rotatable coaxial switching device including electrical connections configured for providing capacitive coupling--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee